Citation Nr: 0837156	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating for the disability.  The 
veteran timely appealed the decision, and in March 2007 the 
Board remanded the matter for further evidentiary development 
and adjudication.  The Appeals Management Center (AMC) re-
adjudicated the claim and again denied the veteran's claim 
for a higher initial rating via the issuance of a 
supplemental statement of the case (SSOC) in August 2008.  

As the appeal of the veteran's claim for an initial 
compensable rating for bilateral hearing loss emanates from 
the veteran's disagreement with the initial noncompensable 
rating assigned following the grant of service connection, 
the Board has characterized the claim as for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2006.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that he has 
received ongoing treatment at the Tuscaloosa VA Medical 
Center (VAMC) in Tuscaloosa, Alabama.  Records in the file 
specifically document that the veteran obtained an 
audiological examination with audiogram at the Tuscaloosa 
VAMC in February 2007.  The Board notes that the records 
currently in the veteran's claims file from that February 
2007 examination indicate only that an audiogram was 
obtained, the results of which are noted to be available "in 
Vista imaging."  The actual audiogram results, however, are 
not present in the claims file.  Further, the Board notes 
that in an April 2007 written statement, the veteran 
referenced having undergone audiological examination, and in 
particular an audiogram, at the February 2007 visit and 
requested that the agency of original jurisdiction (AOJ) 
obtain the audiogram results in the course of adjudicating 
his claim.  The Board acknowledges that the AOJ has sought 
records of the veteran's treatment at the Tuscaloosa VAMC and 
has on file some record of the February 2007 examination.  It 
does not appear, however, that the AOJ sought the actual 
audiogram results or considered the results of the audiogram 
in its adjudication of the veteran's claim.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claim, on remand the AOJ must attempt to obtain the 
above-identified medical records, to include in particular 
the audiogram results from the February 2007 audiological 
examination conducted at the Tuscaloosa VAMC, and associate 
any records obtained with the claims file.  If any records 
sought are determined to be unavailable, the veteran must be 
notified of that fact pursuant to 38 C.F.R. § 3.159(e) 
(2007).

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the AOJ of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the AOJ 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's 
bilateral hearing loss to be obtained.  
The letter should also invite the veteran 
to submit any additional pertinent 
evidence in his possession and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

2.  The AOJ must obtain from the 
Tuscaloosa VA Medical Center all 
available medical records pertaining to 
the veteran's February 22, 2007, 
audiological examination, including 
particularly the specific results of the 
audiogram administered on that date.  The 
AOJ must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2007) regarding 
requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
veteran should also be contacted.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are determined to be 
unavailable, the veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2007).

3.  After securing any additional 
records, the AOJ should consider whether 
any additional evidentiary development is 
necessary, and after undertaking any 
other development deemed appropriate, the 
AOJ should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2008).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2007).

